            Case 1:16-cv-03759-ELH Document 120 Filed 12/11/19 Page 1 of 4




                                       UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF MARYLAND


CONSUMER FINANCIAL PROTECTION
BUREAU,


          Plaintiff
                                                                 Case No. 1:16-CV-03759-ELH
v.

CHARLES E. SMITH, LLC, et al.,


          Defendants


                          JOINT MOTION TO EXTEND SCHEDULING ORDER

          All parties, by and through their respective undersigned counsel, hereby submit this Joint

Motion to Enlarge the Scheduling Order and for cause state as follows:

          1.         On May 20, 2019, this Court approved a modification of the Scheduling Order in

light of the Bureau’s Motion for Leave to File a Second Amended Complaint (ECF 105). Per the

Court’s Order, the following are the applicable deadlines, in pertinent part:

                 All defendants’ responses to the Bureau’s Requests for Admission are due
          30 days after the Court’s decision on the Bureau’s motions regarding the proposed
          second amended complaint.

                  If the Court denies the Bureau’s motions, motions for summary judgment
          shall be as follows:

                     a.        The Bureau’s motion for summary judgment is due 30 days after
                               the denial.

                     b.        Defendants’ cross-motions for summary judgment and oppositions
                               to the Bureau’s motions are due 21 days later.

                     c.        The Bureau’s opposition to the cross-motions and reply are due 21
                               days after the Defendants’ cross-motions and oppositions.
J:\7A144\Motion\Joint Mot Enlarge Sch Ord - Final 12.11.19.doc
         Case 1:16-cv-03759-ELH Document 120 Filed 12/11/19 Page 2 of 4




               d.     Defendants’ replies are due 21 days after the Bureau’s opposition.

        2.     On November 26, 2019, this Court denied the Bureau’s Motion for Leave to file

a Second Amended Complaint, thereby triggering the above deadlines. See ECF 118 and 119.

Thus, under the current Scheduling Order, Defendants’ responses to the Bureau’s Request for

Admissions and the Bureau’s Motion for Summary Judgment are both due on December 26,

2019.

        3.     Given the Christmas and New Year’s Holidays, subject to this Court’s approval,

the parties have agreed to extend the deadlines 15 days for Defendants to Respond to the

Bureau’s Request for Admissions and for the Bureau to file its Motion for Summary Judgment,

such that those filings would be due on or before Friday, January 10, 2020.

        4.     Thus, if this Court approves the parties requested enlargement of the Scheduling

Order, the following would be the applicable deadlines:

                Defendants’ Responses to Bureau’s Request for       January 10, 2020
                Admissions

                Bureau’s Motion for Summary Judgment                January 10, 2020

                Defendants’ Cross-Motions for Summary               January 31, 2020
                Judgment/Oppositions to Bureau’s Motions

                Bureau’s Opposition to the Cross-Motions and        February 21, 2020
                Reply

                Defendants’ Replies to the Bureau’s Opposition      March 13, 2020

        5.     In making this Joint Motion to Extend Scheduling Order, Defendants do not

waive their Joint Motion for A Stay of Proceedings (ECF No. 113), and the Bureau does not

waive its opposition to the Defendants’ Joint Motion for a Stay of Proceedings.


                                                2
         Case 1:16-cv-03759-ELH Document 120 Filed 12/11/19 Page 3 of 4




        WHEREFORE, the parties respectfully request that this Honorable Court modify the

Scheduling Order as requested in the instant Motion.

Respectfully submitted,


/s/ Christina Coll                                 /s/Gregg E. Viola
Christina Coll                                     Gregg E. Viola
Navid Vazire                                       Eric M. Rigatuso
Meghan Sherman Cater                               ECCLESTON & WOLF, P.C.
James Meade                                        Baltimore-Washington Law Center
Bureau of Consumer Financial Protection            7240 Parkway Drive, 4th Floor
1700 G Street, NW                                  Hanover, MD 21076-1378
Washington, D.C. 20552                             (410) 752-7474
(202) 435-7843                                     (410) 752-0611 (fax)
christina.coll@cfpb.gov                            E-mail: viola@ewmd.com
navid.vazire@cfpb.gov                              E-mail: rigatuso@ewmd.com
meghan.cater@cfpb.gov                              Attorney for Defendant Charles E. Smith
james.meade@cfpb.gov
Attorneys for Plaintiff

/s/Andrew J. Chiang                                /s/Charles Sims
Andrew J. Chiang                                   Charles Sims
O’Hagan Meyer                                      O’Hagan Meyer
2560 Huntington Avenue, Suite 204                  411 E. Franklin Street, Ste. 500
Alexandria, VA 22303                               Richmond, VA 23219
(703) 775-8602                                     (804) 403-7000
Email: achiang@ohaganmeyer.com                     Email: csims@ohaganmeyer.com
Counsel for Defendants Access Funding, LLC;        Counsel for Defendants Access Funding, LLC;
Access Holding, LLC; Reliance Funding, LLC;        Access Holding, LLC; Reliance Funding, LLC;
Lee Jundanian; and Raffi Boghosian                  Lee Jundanian; and Raffi Boghosian


/s/Jonathan N. Saltzman
Jonathan N. Saltzman
Marks, O’Neill, O’Brien,
  Doherty & Kelly, P.C.
600 Baltimore Avenue, Ste. 305
Towson, MD 21204
(410) 339-6880
Email: jsaltzman@moodklaw.com
Counsel for Defendant Michael Borkowski
Michael Borkowski
                                               3
         Case 1:16-cv-03759-ELH Document 120 Filed 12/11/19 Page 4 of 4




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 11th day of December, 2019, copies of the foregoing

Joint Motion to Extend Scheduling Order were served upon on counsel of record via the Court’s

electronic filing system:

Christina Coll, Esq.                             Charles M. Sims, Esquire
Consumer Financial Protection Bureau             O’Hagan Meyer, PLLC
1700 G Street, NW                                411 East Franklin Street, Suite 500
Washington, DC 20552                             Richmond, VA 23219
christina.coll@cfpb.gov                          CSims@ohaganmeyer.com
Attorneys for Plaintiff
Consumer Financial Protection Bureau

Andrew J. Chiang, Esquire                        Michael F. Duggan, Esq.
O’Hagan Meyer, PLLC                              Jonathan Saltzman, Esquire
2560 Huntington Avenue, Suite 204                Marks, O’Neill, O’Brien, Doherty, & Kelly,
Alexandria, VA 22303                             P.C.
AChiang@ohaganmeyer.com                          600 Baltimore Avenue, Suite 305
Attorneys for Access Funding                     Towson, MD 21204
Defendants, Boghosian, and Jundanian             mduggan@moodklaw.com
                                                 jsaltzman@moodklaw.com
                                                 Attorney for Defendant Michael Borkowski




                                                   /s/Gregg E. Viola
                                                   Gregg E. Viola (Bar Number 25737)




                                             4
